Exhibit 10.1


EMPLOYMENT AGREEMENT


(ROBIN K. SHEELEY)

        This EMPLOYMENT AGREEMENT (this “Agreement”) is made this 5th day of
January, 2004, by and between Photo Control Corporation (the “Company”) and
Robin K. Sheeley (“Employee”). The Company and Employee are referred to
individually as a “Party” and collectively as the “Parties.”


RECITALS

A.

Pursuant to that certain Asset Purchase Agreement dated as of the date hereof
(the “Purchase Agreement”), among the Company, Vaddio, LLC (“Vaddio”), and
Employee, the Company is purchasing assets of Vaddio, a business in which the
sole shareholder is the Employee.


B.

In connection with the Company’s purchase of these assets, the Company desires
to retain Employee as its employee, and Employee desires to become an employee
of the Company, in accordance with the terms and conditions set forth in this
Agreement.


C.

The Parties recognize the importance to the Company of obtaining Employee’s
loyalty and protecting the Company’s rights with respect to its business
information, customer relationships and inventions.


D.

The Parties desire to enter into this Agreement.



AGREEMENT

        In consideration of the above recitals and the promises set forth in
this Agreement, the parties agree as follows:

1.

Nature and Capacity of Employment. The Company hereby agrees to employ Employee
in the position of Managing Director of the Company’s Vaddio division, for and
during the term of this Agreement, pursuant to the terms of this Agreement.
Employee agrees to perform, or be available to perform, on a full-time basis,
the functions of this position, including without limitation, the services
Employee provided to Vaddio prior to the date hereof, pursuant to the terms of
this Agreement and as directed by the President of the Company.


2.

Term of Employment. Employee’s employment under this Agreement will commence as
of the date of this Agreement and will continue until December 31, 2006 (the
“End Date”), unless earlier terminated pursuant to Section 5 of this Agreement.
After the End Date, Employee’s employment with the Company will be at-will, and
either Employee or the Company may terminate Employee’s employment at any time,
for any or no reason, and with or without notice and the terms of this Agreement
will expire except as set forth in Section 13.9 of this Agreement or as
otherwise expressly provided for herein.





--------------------------------------------------------------------------------


3.

Salary.


  3.1   Base Salary. Company agrees to pay Employee at the rate of $7,625.00 per
month, subject to adjustment as provided for in this Agreement. This Section 3.1
may be amended from time to time by a written agreement of the parties setting
forth the then-current base salary payable by the Company to Employee. Employee
will be paid his base salary in accordance with the Company’s standard payroll
procedures.


  3.2   Expenses. Upon receipt of documentation evidencing expenditures by
Employee, the Company will reimburse Employee for any reasonable expenses
incurred in connection with his employment with the Company, except that the
prior written approval of the Company is required prior to incurring any
expenses over $1,000.


4.

Bonus. The Employee shall be entitled to a bonus consisting of the 2004 Bonus
Payment, if any, of the 2005 Bonus Payment, if any, and the 2006 Bonus Payment,
if any (each a “Bonus Payment” and collectively, the “Bonus Payments”), as
calculated pursuant to this Section 4.


  4.1   Bonus Payments. The Bonus Payments will be calculated as follows:


    (a)   The “2004 Bonus Payment” equals 3.4% of the amount by which Net Sales
for the period between January 1, 2004 and December 31, 2004 exceeds $1,200,000,
if any.


    (b)   The “2005 Bonus Payment” equals 3.4% of the amount by which Net Sales
for the period between January 1, 2005 and December 31, 2005 exceeds $1,600,000,
if any.


    (c)   The “2006 Bonus Payment” equals 3.4% of the amount by which Net Sales
for the period between January 1, 2006 and December 31, 2006 exceeds $2,000,000,
if any.


  For the purposes of this Agreement, (y) “Net Sales” means gross sales of any
Vaddio Product less any allowances and credits to customers for returns and
billing errors and (z) “Vaddio Product” means any of the Buyer’s products
relating primarily to video conferencing and bearing the “Vaddio” tradename.


  4.2   Finalization of Bonus Payments. The Parties will finalize the Bonus
Payments as follows:


    (a)   Within 30 days following the receipt by the Company of its audited
financial statements from the Company’s auditors for each of the fiscal years
ending December 31, 2004, December 31, 2005, and December 31, 2006, the Company
will deliver to Employee a statement (for each year, an “Bonus Statement”)
setting forth (i) Net Sales for such fiscal year, (ii) the amount of the Bonus
Payment for such fiscal year, and (iii) the amount, if any, by which the Bonus
Payment is reduced to satisfy the Company’s offset rights under this Agreement.
The Company will make available to Employee and his accountants the work papers
and back-up materials used in preparing the Bonus Statement.



2

--------------------------------------------------------------------------------


    (b)   If Employee has any objections to the Bonus Statement it must deliver
a detailed notice describing its objections to the Company within 30 days after
receiving the Bonus Statement. If Employee does not deliver such notice to the
Company, or provides notice that it has no objections to the Bonus Statement,
then the amounts set forth on the Bonus Statement will be considered final and
will be conclusive and binding on the Parties.


    (c)   The Company and Employee will use reasonable efforts to resolve any
objections to the Bonus Statement themselves through good faith negotiation. If
the Parties do not obtain a final resolution within 30 days after the Company
has received Employee’s notice of objections, then the Company and Employee will
select a mutually acceptable accounting firm to resolve any remaining
objections. The determination made by such accounting firm will be set forth in
writing and will be conclusive and binding upon the Parties and will be
non-appealable. The Party whose final position regarding the amount of the Bonus
Payment is furthest from the actual amount determined by the accounting firm
will bear its own costs and expenses, the fees and expenses of the accounting
firm and the out-of-pocket costs and expenses (including legal fees) of the
other Party with respect to the resolution of such dispute.


  4.3   Payment of Bonus Payments. With respect to each of the fiscal years
ending December 31, 2004, December 31, 2005, and December 31, 2006, the Company
will pay each of the Bonus Payments within 10 days of finalization of the Bonus
Statement for such fiscal year, by wire transfer or delivery of other
immediately available funds, to Employee, subject to possible reductions
pursuant to Section 4.4 of this Agreement.


  4.4   Reductions to Bonus Payments.


    (a)   The Company will have the right to deduct from any then-owing or
future Bonus Payments all amounts owing by Employee to the Company, including
without limitation, pursuant to the Purchase Agreement.


    (b)   If Employee’s employment is terminated by the Company for Cause or by
Employee without Good Reason then the Bonus Payments for the year in which such
termination occurs and for all subsequent years shall be reduced to $0.



3

--------------------------------------------------------------------------------


    (c)   The Company will have the right to make any withholdings from the
Bonus Payments required by law, including without limitation, any payroll taxes.


  4.5   Operation of Company’s Business. The Company will act reasonably and in
good faith, but will have sole discretion in operating the business of the
Company following the Closing and will have the exclusive right to establish the
prices and discounts, payment terms and all other terms and conditions of all
sales of its products or services, regardless of how its decisions affect any of
the Bonus Payments.


5.    Termination of Employment.


  5.1   For Cause or Without Good Reason Prior to End Date.


    (a)   At any time prior to the End Date, the Company may discharge Employee
for Cause immediately upon written notice to Employee. For purposes of this
Section 5, “Cause” means: (i) the continued failure by Employee to
satisfactorily perform his duties, in the sole discretion of the Company, and
the failure by such individual to cure such failure to perform within 30 days of
notice to such individual, or the continuing failure to perform following an
earlier cure (in which case no cure period applies); (ii) Employee engaging in
conduct that the Company considers to be demonstrably and materially injurious
to the Company or its subsidiaries, monetarily or otherwise; (iii) the
misappropriation of funds or property of the Company or its subsidiaries by
Employee; or (iv) the commission by Employee of a felony crime an act of fraud
or embezzlement (including the unauthorized disclosure of confidential
information of the Company or its subsidiaries); (v) the material breach by
Employee of this Agreement; or (vi) the material breach by Employee of the
Purchase Agreement.


    (b)   At any time prior to the End Date, Employee may terminate his
employment other than for Good Reason upon 30 days prior written notice to the
Company. For purposes of this Section 5, “Good Reason” means: (i) the Company
materially reducing Employee’s salary set forth in Section 3.1 of this
Agreement; (ii) the Company requiring Employee, without Employee’s consent, to
be based permanently outside a 100 mile radius of the Company’s principal office
in Minneapolis, Minnesota; (iii) material breach by the Company of this
Agreement; (iv) the material breach by the Company of the Purchase Agreement;
(v) if a buyer of all or substantially all of the assets of the division of the
Company in charge of the Vaddio Products does not agree to assume and be bound
by the provisions of this Agreement; or (vi) the Company discontinues the
operations of the division of the Company in charge of the Vaddio Products.



4

--------------------------------------------------------------------------------


    (c)   If the Company terminates Employee’s employment for Cause prior to the
End Date, or if Employee terminates his employment other than for Good Reason
prior to the End Date, Employee or his estate, as the case may be, will be
entitled to receive only:


      (i)    any earned and unpaid base salary pursuant to Section 3.1 of this
Agreement accrued through the date of termination; and


      (ii)    subject to the terms thereof, any benefits that may be due to
Employee on the date of termination under the provisions of any of the Company’s
applicable benefit plans, programs or policies.


  5.2   For Good Reason or Without Cause Prior to End Date.


    (a)   At any time prior to the End Date, Employee may terminate his
employment for Good Reason immediately upon written notice to the Company. If
Employee does not submit such written notice within 30 days of the occurrence of
the event giving rise to Good Reason then Employee will be deemed to have waived
his right to terminate his employment for Good Reason based upon such event.


    (b)   At any time prior to the End Date, the Company may discharge Employee
without Cause upon 30 days prior written notice to Employee.


    (c)   If Employee terminates his employment for Good Reason prior to the End
Date, or the Company discharges Employee without Cause prior to the End Date,
Employee or his estate, as the case may be, will be entitled to:


      (i)    a lump sum payment equal to the lesser of: (A) the amount of base
salary payable pursuant to Section 3.1 of this Agreement through the End Date
and (B) 6 times the monthly base salary payable pursuant to Section 3.1 of this
Agreement;


      (ii)   the 2004 Bonus Payment, the 2005 Bonus Payment and the 2006 Bonus
Payment, if not already paid; and


      (iii)    subject to the terms thereof, any benefits that may be due to
Employee on the date of termination under the provisions of any of the Company’s
applicable benefit plans, programs or policies.


    (d)   Prior to the End Date, if Employee’s employment with the Company is
terminated by Employee for Good Reason or by the Company without Cause, the
restrictions set forth in Sections 10.1 and 10.3 shall only remain in effect for
a period of 12 months following payment of the 2006 Bonus Payment to Employee
and shall terminate and be of no further force or effect thereafter. However, if
Employee’s employment with the Company is terminated by Employee for Good Reason
or by the Company without Cause, and the Company fails to pay the amounts due
and owing under subparagraph (c) of this Section 5.2, Employee may elect to
waive his claims for payment of such amounts. The restrictions set forth in
Sections 10.1 and 10.3 shall terminate immediately upon delivery to the Company,
in a form reasonably acceptable to the Company, of such written wavier of
claims.



5

--------------------------------------------------------------------------------


  5.3   Termination for Death or Disability Prior to End Date.


    (a)   Employee’s employment terminates immediately upon Employee’s death or
Disability. “Disability” means an illness or injury rendering the Employee
unable to perform any of the essential functions of his position.


    (b)   If Employee’s employment is terminated prior to the End Date as a
result of the death or the Disability of Employee, Employee or his estate, as
the case may be, subject to Section 5.5 of this Agreement, will be entitled to
receive:


      (i)   any earned and unpaid salary accrued through the date of
termination; and


      (ii)    subject to the terms thereof, any benefits that may be due to
Employee on the date of termination under the provisions of any of the Company’s
applicable benefit plans, programs or policies.


  5.4   Termination for Any Reason After the End Date.


    (a)   After the End Date, Employee’s employment with the Company will be
at-will, and either Employee or the Company may terminate Employee’s employment
at any time, for any or no reason, and with or without notice.


    (b)   If Employee’s employment is terminated either by the Company or
Employee after the End Date, Employee or his estate, as the case may be, subject
to Section 5.5 of this Agreement, will only be entitled to receive:


      (i)   any earned and unpaid base salary pursuant to Section 3.1 of this
Agreement accrued through the date of termination; and


      (ii)   subject to the terms thereof, any benefits that may be due to
Employee on the date of termination under the provisions of any of the Company’s
applicable benefit plans, programs or policies.


    (c)   After the End Date, if Employee’s employment with the Company is
terminated by Employee for Good Reason or by the Company without Cause, the
restrictions set forth in Sections 10.1 and 10.3 shall only remain in effect for
a period of 12 months following the date of such termination and shall be of no
further force or effect thereafter.



6

--------------------------------------------------------------------------------


  5.5   Separation Agreement. Employee will receive the benefits described in
Sections 5.2 of this Agreement only if Employee or his estate, as the case may
be, signs a mutually agreeable separation agreement at the time of Employee’s
termination of employment, which will includes adequate provisions for the
following: (a) Employee’s general release of any and all legal claims; (b)
Employee’s return of all of the Company’s property in his possession; (c)
nondisparagement of the Company and its representatives; (d) confidentiality of
terms; and (e) acknowledgement of Employee’s continuing contractual obligations
to the Company including his continuing duties under Paragraphs 8, 9 and 10 of
this Agreement.


6.   Employee Benefits; Vacation.


  (a)   Employee will be entitled to participate in all of the Company’s 401(k)
savings and retirement plan and all other employee benefits and policies as they
may exist and change from time to time in which Employee is eligible to
participate so long as Employee remains employed with the Company. All payments
or other benefits paid or payable to Employee under any such employee benefit
plan or program of the Company will not be affected or modified by this
Agreement and will be in addition to the base salary payable by the Company to
Employee from time to time under this Agreement. Employee shall be entitled to 3
weeks of paid vacation per year in addition to any other paid time off benefits
in accordance with the Company’s paid time off policies as they may exist and
change from time to time.


  (b)   Employee will be granted an option, pursuant to the Company’s stock
option plan, to purchase 16,667 shares of the Company’s common stock, $.08 par
value. Such option shall be evidenced by the stock option agreement delivered to
Employee concurrently with the execution of this Agreement.


7.   Undertakings of Employee. Employee agrees to spend his full working time
and effort in performance of his duties with the Company so long as employed by
the Company. Employee will not, during the course of employment by the Company,
without prior written approval of the Company, become an employee, director,
officer, agent, partner of or consultant to, or a stockholder of (except a
stockholder of a public company in which Employee owns less than 1% of the
issued and outstanding capital stock of such company) any company or other
business entity that is a competitor, supplier or customer of the Company.


8.   Confidential Information. Employee agrees not to directly or indirectly use
or disclose any Confidential Information of the Company or its clients for the
benefit of anyone other than the Company either during the course of employment
or after the termination of employment. Employee recognizes that the
Confidential Information constitutes a valuable asset of the Company and hereby
agrees to act in such a manner as to prevent its disclosure and use by any
person unless such use is for the benefit of the Company. Employee’s obligations
under this Section 8 are unconditional and will not be excused by any conduct on
the part of the Company, except prior voluntary disclosure by the Company of the
information.



7

--------------------------------------------------------------------------------


  For purposes of this Agreement, “Confidential Information” means any
information that Employee learns or develops during the course of Employee’s
employment with the Company relating to the Company and/or its clients that
derives independent economic value from being not generally known or readily
ascertainable by other persons who could obtain economic value from its
disclosure or use, including without limitation all information concerning the
Company’s projects, its clients and customers, client data processing needs,
client contracts, contract rates and all related information, costs and sales
data, financial data, marketing methods, business opportunities, the Company’s
consultant lists, prospective consultant lists and related consultant
information, data electronically stored and all other information related to the
Company’s business and methods of operation. Confidential Information shall not
include information that is: (a) already known to or otherwise in the possession
of the receiving party prior to any disclosure by Employee, (b) publicly
available or otherwise in the public domain, (c) released by the Company to any
third party without restrictions, or (d) disclosed by Employee pursuant to
judicial action or governmental regulations, provided that Employee has notified
the Company 15 days prior to such disclosure and cooperates with the Company in
the event the Company elects to legally contest and avoid such disclosure.


9.   Inventions.


  9.1   Ownership of Inventions. Employee agrees to promptly disclose to the
Company in writing any invention, improvement, work of authorship, discovery or
idea (whether patentable or not and including those that may be subject to
copyright protection) generated, conceived or reduced to practice by the
Employee alone or in conjunction with others, during or after working hours,
while an employee of the Company (“Inventions”). All such Inventions will be the
exclusive property of the Company and are hereby assigned to the Company, except
that, if the Invention does not relate to the existing or reasonably foreseeable
business interests of the Company, the Company may, in its sole discretion,
release or license that Invention to Employee upon written request. Further,
Employee will, at the Company’s expense, give the Company all assistance it
reasonably requires to perfect, protect and use its rights to Inventions. In
particular, but without limitation, Employee will sign all documents, do all
things, and supply all information that the Company may deem necessary or
desirable to:


    (a)   Transfer or record the transfer of Employee’s entire right, title and
interest in Inventions; and


    (b)   Enable the Company to obtain patent, copyright or trademark protection
for Inventions anywhere in the world.



8

--------------------------------------------------------------------------------


  The obligations of Employee under this Section 9 will continue beyond the
termination of employment with respect to Inventions conceived or made by
Employee during the period of Employee’s employment and will be binding upon
assigns, executors, administrators and other legal representatives. For purposes
of this Agreement, any Invention relating to the business of the Company on
which Employee markets a new competitive product, files a patent application or
seeks copyright protection within one (1) year after termination of employment
with the Company will be presumed to be an Invention conceived by Employee
during the term of Employee’s employment, subject to proof to the contrary by
good faith, written and duly corroborated records establishing that such
Invention was conceived and made following termination of employment.


  9.2   Originality of Inventions. Employee represents and warrants that any
design or other Invention originated by Employee will be Employee’s own work and
will in no way be plagiarized, copied or otherwise taken from an existing work
of another.


  9.3   Employee’s Own Inventions. This Agreement does not apply to any
invention for which no equipment, supplies, facility or trade-secret information
of the Company was used, which was developed entirely on Employee’s own time,
and (a) which does not relate directly to the business of the Company or to the
Company’s actual or demonstrably anticipated research or development, or (b)
which does not result from any work performed by Employee for the Company.


10.   Non-Competition/Non-Solicitation. Employee hereby acknowledges that the
following provisions of this Agreement are reasonable and necessary for the
Company’s protection. Employee further acknowledges that the provisions of this
Section 10 were a condition of both the Company’s purchase of assets from
Vaddio, and of the Company’s offer to employ Employee. Employee acknowledges
that these benefits constitute sufficient consideration for this Agreement.
Employee acknowledges and agrees that the non-competition/non-solicitation
agreements contained in this Section 10 are in addition to the separate
non-competition/non-solicitation agreements contained in the Purchase Agreement.


  10.1   No Competing Business. During the term of this Agreement, and for a
period of three years from the date Employee ceases to be employed with the
Company, regardless of the reason, Employee will not engage directly or
indirectly (except having less than 1% ownership of the outstanding stock in any
publicly-traded corporation) in any business that the Company conducts as of the
date of that Employee ceases to be employed by the Company, in any geographic
area in which the Company conducts such business. The Company’s rights under
this Section 10.1 may be enforced by any successor or assign of any of the
Company or its affiliates.



9

--------------------------------------------------------------------------------


  10.2   Nonsolicitation; Non-Hire and Noninterference. During the term of this
Agreement and for a period of three years from and after the date Employee
ceases to be employed with the Company Employee will not directly or indirectly
(i) induce or attempt to induce any person employed by the Company or its
affiliates during the 12 months preceding the Closing Date (each, a “Hired
Employee”) to leave the employ of the Company or its affiliates, or in any way
interfere adversely with the relationship between any Hired Employee and the
Company and its affiliates, (ii) induce or attempt to induce any Hired Employee
to work for, render services or provide advice to or supply confidential
business information or trade secrets of the Company and its affiliates to any
person or entity, (iii) induce or attempt to induce any customer, supplier,
licensee, licensor or other person or entity having a business relationship with
the Company or its affiliates to cease doing business with the Company and its
affiliates, or in any way interfere with the relationship between any such
customer, supplier, licensee, licensor or other such person or entity and the
Company and its affiliates. The Company’s rights under this Section 10.2 may be
enforced by any successor or assign of any of the Company or its affiliates.


  10.3   No Employment with Clients. During the term of this Agreement and for a
period of three years from and after the date Employee ceases to be employed
with the Company, Employee will not, directly or indirectly, become employed
with, or provide any services to, any client of the Company to which Employee
provided services while employed with the Company. For purposes of interpreting
this section, client will mean a company or any of its subsidiary business,
which with the Company transacted business in the preceding twelve months.


  10.4   Blue Pencil. If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 10 is invalid or
unenforceable, the Company and Employee agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.


11.   Remedies for Breach. Employee recognizes that if he violates any portion
of Sections 8, 9 or 10 of this Agreement, irreparable damage will result to the
Company that could not be remedied entirely or adequately by monetary damages.
As a result, Employee hereby agrees that in the event of any breach by Employee,
or in the event of apparent danger of such breach, the Company will be entitled,
in addition to any other legal or equitable remedies available to the Company,
to an injunction to restrain the violation of any and all such portions of this
Agreement by Employee.



10

--------------------------------------------------------------------------------


12.   Representations. Employee represents that: (a) except as set forth on
Schedule 12, he does not have a noncompetition agreement of any type with any
previous employer the term of which has not yet expired; (b) he is not subject
to any agreement, including without limitation the agreements set forth on
Schedule 12, that prevents or limits his ability to work for the Company; and
(c) he does not have in his possession or control, and will not reveal to the
Company, any confidential information belonging to any former employer or
third-party.


13.   Miscellaneous.


  13.1   No Third-Party Beneficiaries. Except as expressly provided herein, this
Agreement will not confer any rights or remedies upon any person other than the
Parties and their respective successors and permitted assigns.


  13.2   Entire Agreement. This Agreement and any documents, certificates or
other instruments delivered pursuant to this Agreement constitute the entire
agreement between the Parties and supersede any prior understandings, agreements
or representations by or between the Parties, written or oral, to the extent
they related in any way to the subject matter of this Agreement.


  13.3   Succession and Assignment. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. The Employee may not assign either this Agreement or any of
his rights, interests or obligations under this Agreement without the prior
written approval of the Company.


  13.4   Counterparts and Facsimile Signatures. This Agreement may be executed
in one or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument, and by facsimile.


  13.5   Notices. All notices, requests and other communications hereunder will
be given in writing and deemed to have been duly given or served if personally
delivered, or sent by first class, certified mail, return receipt requested,
postage prepaid, to the party at the address as provided below, or to such other
address as such Party may hereafter designate by written notice to the other
Party:


    i.   If to the Company, to the address of its then principal office.


    ii.   If to Employee, to the address last shown in the records of the
Company.


  13.6   Governing Law; Consent to Jurisdiction. This Agreement will be governed
by and construed in accordance with the domestic laws of the State of Minnesota
without giving effect to any choice or conflict of law provision or rule. Each
of the Parties submits to the jurisdiction of any state or federal court sitting
in Hennepin County, Minnesota, in any action or proceeding arising out of or
relating to this Agreement and agrees that all claims in respect of the action
or proceeding may be heard and determined there. Each of the Parties also agrees
not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
Party. Each of the Parties agrees that a final judgment in any action or
proceeding so brought will be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law or in equity.



11

--------------------------------------------------------------------------------


  13.7   Amendments and Waivers. No amendment of any provision of this Agreement
will be valid unless the same is in writing and signed by both Parties. No
waiver by either Party of any default, misrepresentation or breach of warranty
or covenant under this Agreement, whether intentional or not, will be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant under this Agreement.


  13.8   Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction.


  13.9   Survival. Employee’s continuing obligations under Sections 5, 8, 9 and
10 will survive the termination of this Agreement and the termination of
Employee’s employment for such time as provided herein.



THE REMAINDER OF THIS PAGE IS BLANK. SIGNATURE PAGE FOLLOWS.


12

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date herein first above written.

  PHOTO CONTROL CORPORATION         /s/ Curtis R. Jackels

--------------------------------------------------------------------------------

    By: Curtis R. Jackels

--------------------------------------------------------------------------------

      Its: Chief Executive Officer

--------------------------------------------------------------------------------

          /s/ Robin K. Sheeley

--------------------------------------------------------------------------------

    ROBIN K. SHEELEY  




13

--------------------------------------------------------------------------------



SCHEDULE 12

1.

Amended and Restated Employment Agreement dated May 22, 2002, between Robin
Sheeley and ClearOne Communications, Inc. as successor in interest to Emergent,
Inc.





















14

--------------------------------------------------------------------------------
